Hathaway, J. —
This action was commenced after the debtor’s release from arrest on execution, by giving bond; his body, or the bond in place of it, was holden for satisfaction of the judgment. No suit, then, on that judgment, could be maintained without some statute provision authorizing it. The facts agreed, do not maintain the plaintiff’s action under R. a., C. 119, § 56.
By c. 148, § § 42 and 59, the debtor’s person may be discharged, without discharging the judgment or his property, the body only is to be forever exempt. By § 60, the fact of discharge may be indorsed on the execution, which, if it has not expired, may be enforced, and when the return day be passed may be renewed. By § 61, whether such indorsement be made on the execution or not, an action of debt on the judgment may be maintained, — That is, it may be maintained after an actual discharge of the debtor’s person, (although the indorsement thereof be not made on the execution,) but not before, and while he is liable to be surrendered and go into prison on the first judgment.
The second action pursues the property of the debtor, and can be maintained only, when his person has been discharged from liability to imprisonment in execution of the first judgment. Plaintiff nonsuit.
Shepley, C. J., and Tenney, Rice and Appleton, J. J., concurred.